This opinion is subject to revision before final
                     publication in the Pacific Reporter

                                2014 UT 23

                                   IN THE

      SUPREME COURT OF THE STATE OF UTAH
               DANA D. COLVIN and SHAWN COLVIN
                    Plaintiffs and Appellants,
                                      v.
                           JOSEPH GIGUERE,
                        Defendant and Appellee.

                             No. 20120809
                          Filed June 20, 2014

                  Fourth District, Spanish Fork
                The Honorable Donald J. Eyre, Jr.
                         No. 110300141

                                Attorneys:
           Kent A. Higgins, Pocatello, ID for appellants
   Richard K. Glauser, Michael W. Wright, Sandy, for appellee

   JUSTICE PARRISH authored the opinion of the Court, in which
    CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
             JUSTICE DURHAM, and JUSTICE LEE joined.


    JUSTICE PARRISH, opinion of the Court :
                          INTRODUCTION
    ¶ 1 While returning to Utah from a work project in Maryland,
Kelly Colvin was killed in an automobile accident. Joseph Giguere,
Colvin’s coworker, was driving the vehicle in which Colvin was a
passenger when the accident occurred. Colvin’s widow and son
brought this action against Giguere, arguing that Giguere’s negli-
gence caused the accident. The district court granted summary
judgment in favor of Giguere, ruling that the accident occurred in
the course of Colvin and Giguere’s employment, rendering workers’
compensation the Colvins’ exclusive remedy. The Colvins appeal.
    ¶ 2 Although employees are generally not within the course of
their employment while traveling to or from their place of work,
Giguere and Colvin were not merely commuting during their return
trip from Maryland, but were on a special errand for their employer.
Because the accident that killed Colvin occurred while he and
Giguere were carrying out the special errand, workers’ compensa-
                        COLVIN v. GIGUERE
                       Opinion of the Court

tion is the Colvins’ exclusive remedy. We therefore affirm summary
judgment dismissing the Colvins’ suit.
       FACTUAL AND PROCEDURAL BACKGROUND
    ¶ 3 Kelly Colvin and Joseph Giguere were employees of
Advanced Millwork Installation (Advanced), a custom millwork
company located in Lehi, Utah. Colvin had worked for Advanced
since 2006 and acted as Advanced’s foreman. In August of 2009,
Advanced sent Colvin and a second employee to Virginia and
Maryland to complete two cabinet-installation projects. Colvin and
the second employee drove to Virginia in a van owned by Ad-
vanced’s owner, Richard Thompson. The van had Advanced’s logo
printed on it, and Advanced paid for the van’s insurance and
claimed either the van’s mileage or its depreciation as a business
expense. Colvin was the only scheduled driver on the van’s
insurance policy, and Thompson allowed Colvin to drive the van for
both business and personal use.
   ¶ 4 After about a month of working on the Virginia and
Maryland projects, the second employee quit. Advanced then sent
Giguere to Virginia to assist in completing the projects. At some
point prior to departing for or after returning from the East Coast
projects, Giguere signed an employment contract with Advanced,
which provided in part that Advanced would pay for the fuel and
time it takes an employee to travel to an out-of-town job site, but
would not pay for the time it takes to travel back from the job site.
Consistent with the contract, Advanced paid for Giguere to fly to
Virginia but had not made explicit plans for Giguere’s return trip to
Utah once the projects were completed. Thompson testified,
however, that he had always intended for Giguere to return to Utah
with Colvin in the company van.
    ¶ 5 Shortly before Colvin and Giguere finished the Maryland
project, Thompson called Colvin and asked him if he would be
willing to fix some problems on an Advanced project in Spanish
Fork, Utah, before returning to his home in Pocatello, Idaho. Colvin
agreed. Thereafter he and Thompson decided that Colvin and
Giguere would drive to Utah together, that Colvin would drop off
Giguere at his home in Springville, Utah, and that Colvin would
then head to Spanish Fork to complete the Advanced project before
driving home to Pocatello.
  ¶ 6 On October 11, 2009, at around three o’clock in the
morning, Colvin and Giguere finished the project in Maryland.
Approximately two hours later, they began their return trip to Utah.

                                 2
                        Cite as: 2014 UT 23
                       Opinion of the Court

To facilitate a quick return, Colvin instructed Giguere that they
would drive straight through to Utah without stopping to rest and
that each would take turns driving while the other slept. At 4:36
a.m. on October 12, 2009, Giguere was driving through Kansas while
Colvin was sleeping in the passenger seat. Giguere testified that he
thought he saw something the size of a large dog entering the
highway in front of the van and swerved to miss it, causing the van
to roll one-and-a-half times before landing on the driver’s side in a
ditch. The police accident report indicates that it had been lightly
raining and that the road was wet when the accident occurred.
Colvin was fatally injured in the accident.
   ¶ 7 In November of 2009, Giguere submitted an application for
benefits with Auto-Owners Insurance Company (Auto-Owners), the
company that insured Advanced’s van, to cover his accident-related
medical expenses. On the application, Giguere answered “no” to the
question of whether he was in the course of his employment at the
time of the accident. Mrs. Colvin also filed a claim with the insur-
ance provider. Auto-Owners denied Mrs. Colvin’s claim after
concluding that her husband’s death was a work-related injury
covered under workers’ compensation. In March 2010, Thompson
prepared and submitted workers’ compensation claims on behalf of
both Giguere and Mrs. Colvin.
    ¶ 8 The Workers Compensation Fund (WCF) accepted
Mrs. Colvin’s claim as valid and on March 18, 2010, tendered her
workers’ compensation benefits. But Mrs. Colvin, under the advice
of counsel, refused the tender “pending final resolution of planned
civil litigation against [Giguere].” Over one year later, the WCF
informed Mrs. Colvin by letter that the fund “had been given the go
ahead by [Mrs. Colvin’s counsel] to proceed with the processing of
benefits.” Mrs. Colvin has been receiving monthly workers’
compensation benefits since that date.1
    ¶ 9 On February 15, 2011, the Colvins filed their complaint in
this matter. The complaint alleged that Colvin’s death was proxi-
mately caused by Giguere’s negligent driving. After some discov-
ery, Giguere filed a motion for summary judgment, arguing that he
and Colvin were coemployees in the course of their employment at
the time of the accident and that the exclusive remedy provision of
the Workers’ Compensation Act barred this suit. See UTAH CODE


   1
    The record does not reflect whether Auto-Owners or the WCF
accepted Giguere’s applications for benefits.

                                 3
                         COLVIN v. GIGUERE
                       Opinion of the Court

§ 34A-2-105. The Colvins filed a cross motion for summary judg-
ment on the same issue. They argued that, because Giguere was
driving home at the time of the accident, he was not in the course of
his employment and the exclusive remedy provision does not apply.
    ¶ 10 Following a hearing, the district court granted Giguere’s
motion for summary judgment and denied the Colvins’ motion. It
recognized that Utah courts have adopted the going-and-coming
rule, which provides that workers’ compensation does not cover
accidents that occur while employees are coming to or going home
from their workplace. But it ruled that two exceptions to the rule
apply in this case. Specifically, the district court held that Colvin
and Giguere fell “squarely within” the special errand and the
continuous coverage exceptions to the going-and-coming rule and
therefore “would have been considered to be within the course and
scope of their employment” at the time of the accident. The district
court thereafter dismissed the suit, ruling that the Workers’ Com-
pensation Act’s exclusive remedy provision barred the Colvins’
negligence action against Giguere.
    ¶ 11 The Colvins appeal. They argue that the district court
erred in ruling that Giguere and Colvin were in the course of their
employment at the time of the accident. We disagree and therefore
affirm the district court’s order dismissing this suit. We have
jurisdiction pursuant to Utah Code section 78A-3-102(3)(j).
                    STANDARD OF REVIEW
    ¶ 12 In this case, the district court ruled on summary judgment
that Colvin and Giguere were on a special errand for their employer
at the time of the accident. Summary judgment is appropriate only
when “there is no genuine issue as to any material fact and . . . the
moving party is entitled to a judgment as a matter of law.” UTAH R.
CIV. P. 56(c). Because entitlement to summary judgment is a matter
of law, we review a summary judgment for correctness, giving no
deference to the district court. Nyman v. Anchor Dev., L.L.C., 2003 UT
27, ¶ 7, 73 P.3d 357. We also “view the facts and all reasonable
inferences drawn therefrom in the light most favorable to the
nonmoving party.” Id. (internal quotation marks omitted). Even
where the “underlying objective facts” are not in dispute, summary
judgment may not be appropriate where the inferences drawn from
the underlying facts are disputed. TSC Indus., Inc. v. Northway, Inc.,
426 U.S. 438, 450 (1976). However, summary judgment will still be
appropriate if “reasonable minds cannot differ”as to the inferences
to be drawn from the undisputed facts. Id.


                                  4
                         Cite as: 2014 UT 23
                        Opinion of the Court

                             ANALYSIS
    ¶ 13 The Workers’ Compensation Act (WCA or Act) provides
that compensation under the Act is an employee’s or an employee’s
family or heirs’ “exclusive remedy against the employer . . . [and
any] employee of the employer . . . on account of any accident or
injury or death” sustained by the employee “in the course of or
because of or arising out of the employee’s employment, and an
action at law may not be maintained against an employer or . . .
[any] employee of the employer based upon any accident, injury, or
death of an employee.” UTAH CODE § 34A-2-105(1). The WCA itself
does not define the phrase “in the course of or because of or arising
out of” an employee’s employment. However, our case law has
considered whether various work-related activities are “within or
beyond a person’s ‘course of employment,’” and we have developed
tests to assist in making such determinations. Jex v. Utah Labor
Comm’n, 2013 UT 40, ¶ 17, 306 P.3d 799.
    ¶ 14 One such test is the going-and-coming rule, which
recognizes that “traveling to and from work is [generally] not part
of the employment and is not covered by Workmen’s Compensa-
tion.” Lundberg v. Cream O’Weber/Federated Dairy Farms, Inc., 465
P.2d 175, 176 (Utah 1970). We have, however, recognized certain
circumstances under which employees traveling to or from work are
in the course of their employment, and an accident occurring under
these circumstances will be within the scope of the WCA’s coverage.
In this case, the district court concluded that two such exceptions2 to
the going-and-coming rule apply. Specifically, it held that Colvin
and Giguere were on a special errand for their employer during their
return drive from the East Coast and were therefore within the
course of their employment at the time of the accident. See State Tax
Comm’n v. Indus. Comm’n of Utah, 685 P.2d 1051, 1054–55 (Utah 1984)
(defining the special errand exception). The district court also held
that because Colvin and Giguere’s work entailed travel away from

   2
     We agree with the Arkansas Supreme Court that “[t]he ‘going
and coming’ rule is best viewed as an analytical tool” that is
“subordinate to the preeminent consideration, which is whether the
employee was directly or indirectly advancing the interests of the
employer at the time of the injury.” Moncus v. Billingsley Logging &
Am. Ins. Co., 235 S.W.3d 877, 881–82 (Ark. 2006). Therefore, the so-
called exceptions to the going-and-coming rule simply describe
situations in which an employee’s journey to or from his place of
work advances the interests of his employer.

                                  5
                         COLVIN v. GIGUERE
                        Opinion of the Court

their employer’s premise, they fell within the continuous coverage
exception, rendering them “within the course of their employment
continuously during the trip” to and from Utah. Buczynski v. Indus.
Comm’n of Utah, 934 P.2d 1169, 1173 (Ut. Ct. App. 1997) (internal
quotation marks omitted). Based on these two exceptions, the
district court held that Giguere was immune from suit under the
WCA’s exclusive remedy provision.
    ¶ 15 The Colvins contend that the district court erred in
applying the exclusive remedy provision. They first argue that the
district court dismissed “too swiftly” the relevance of the written
contract between Giguere and Advanced in determining whether
Giguere was in the course of his employment at the time of the
accident. The Colvins rely on a provision of Giguere’s employment
contract that states, “Advanced . . . will pay for fuel and the time it
takes to drive to [an out-of-town] job site,” but “doesn’t pay for the
time it takes to drive back.” Because Giguere was not being paid
during the return trip, the Colvins argue he could not have been in
the course of his employment. The Colvins also argue that even if
Giguere’s employment contract is not controlling, the district court
erred in holding that the special errand and continuous coverage
exceptions to the going-and-coming rule apply in this case.
   ¶ 16 We uphold the district court’s determination that both
Giguere and Colvin were in the course of their employment at the
time of the accident.3 Notwithstanding the language of Giguere’s



   3
      Under the plain language of the WCA’s exclusive remedy
provision, it could be argued that the “in the course of or because of
or arising out of” clause refers to the injured employee (in this case
Colvin) but not the fellow employee (in this case Giguere). See UTAH
CODE § 34A-2-105(1) (providing that the WCA is an injured
employee’s exclusive remedy against any fellow employee for an
accident that occurred in the course of or because of or arising out of
the injured employee’s employment). In other words, to be immune
from suit, Giguere need not show that he was in the course of his
employment at the time of the accident, but rather only that he met
the statutory definition of “employee.” See id. § 34A-2-104(1)(b)
(defining “employee” as “a person in the service of any employer . . .
under any contract of hire”); see also Kobak v. Sobhani, No. 94764, 2011
WL 94496, at *3 (Ohio Ct. App. Jan. 6, 2011) (applying a similar
workers’ compensation statute and explaining that, to receive the
                                                          (continued...)

                                   6
                         Cite as: 2014 UT 23
                        Opinion of the Court

employment contract, Giguere and Colvin were engaged in the
important activity of returning Advanced’s assets to Utah. Further-
more, Giguere was assisting Colvin in the onerous task of driving
across the country so that Colvin could arrive at the Spanish Fork
project more quickly. Therefore, Colvin and Giguere were on a
special errand for their employer and were in the course of their
employment at the time of the accident.4 Because we hold that
Giguere and Colvin were in the course of their employment under
the special errand exception, we need not consider whether the
continuous coverage exception also applies.
     I. GIGUERE’S EMPLOYMENT CONTRACT IS NOT
  DISPOSITIVE OF WHETHER HE WAS IN THE COURSE OF
    HIS EMPLOYMENT AT THE TIME OF THE ACCIDENT
    ¶ 17 We first address the Colvins’ argument that whether
Giguere was in the course of his employment at the time of the
accident “hinges on [his] employment contract.” The Colvins rely
on the provision of Giguere’s employment contract that denied him
pay for time spent returning from an out-of-town job and reason
that, because Giguere was not being paid at the time of the accident,
he was not in the course of his employment.
   ¶ 18 Although contractual provisions may be relevant in
assessing workers’ compensation coverage, they are not necessarily
determinative. Rather, the parties’ actual dealings are the best


   3
    (...continued)
protection of the exclusive remedy provision, a fellow employee
need not show that he was in the course of his employment at the
time of an accident, but only that he was an employee of the
employer at that time). Because neither party has raised this
argument and because we conclude that Giguere satisfies the more
demanding burden of showing that both he and Colvin were in the
course of their employment at the time of the accident, we need not
undertake this analysis.
   4
     We note that Mrs. Colvin’s receipt of workers’ compensation
benefits is consistent with our holding that Colvin was in the course
of his employment at the time of the accident. As we explained in
Stamper v. Johnson, “[b]y definition, if an employee [or his family] is
collecting workers’ compensation benefits under the Act, his injury
occurred within the course of his employment because that is a
prerequisite to the receipt of benefits.” 2010 UT 26, ¶ 16, 232 P.3d
514.

                                  7
                          COLVIN v. GIGUERE
                        Opinion of the Court

evidence of the scope of a worker’s employment. See, e.g., Averett v.
Grange, 909 P.2d 246, 250 (Utah 1995) (“In workers’ compensation
cases, the most important factor in determining whether an
employer-employee relationship exists is not what relationship the
parties intended to create, but what relationship was in fact cre-
ated.”).
    ¶ 19 In Utah Home Fire Insurance Co. v. Manning, we were asked
to determine whether an employment contract that defined a worker
as an independent contractor was controlling for workers’ compen-
sation purposes. 1999 UT 77, 985 P.2d 243. Manning, a temporary
employee of a general contractor, was injured on the job. Id. ¶ 3.
After receiving workers’ compensation, Manning brought a
negligence suit against an alleged independent contractor, Green,
who had also worked for the general contractor. Id. ¶¶ 2–4.
Manning argued that the negligence action was not barred because
Green, as an independent contractor, did not have immunity from
suit under the WCA’s exclusive remedy provision. Id. ¶¶ 5–6. We
disagreed, explaining that when determining a worker’s status, we
consider not only “whatever agreements exist” between the worker
and the employer, but also “the actual dealings between the parties.”
Id. ¶ 11. Thus, despite a contract provision defining Green as an
independent contractor, the actual dealings between Green and the
general contractor manifested the existence of an employer-em-
ployee relationship. Id. ¶ 15. And because Green and Manning were
both employees of the general contractor, Manning’s negligence suit
against Green was barred by the exclusive remedy provision. Id.
¶¶ 18, 25. Manning thus makes clear that, although an employment
contract may provide relevant information regarding an employee’s
duties and the parameters of the employment relationship, it cannot
override the actual facts and circumstances that determine the
existence of that relationship.
    ¶ 20 In this case, the relevant contract provision states that
Giguere would not be paid for time spent traveling home from an
out-of-town job site. But the fact that Advanced had no contractual
duty to pay Giguere during his return trip is not dispositive of
whether Giguere was within the course of his employment during
such unpaid travel. Although pay for travel time “is one of the most
reliable ways of making a case for the compensability of a going or
coming trip, . . . the fact that the employee is not paid for travel time
does not mean that the trip was not in the course of employment.”
1 ARTHUR LARSON, LARSON’S WORKERS’ COMPENSATION LAW
§ 14.06[3] (2012).

                                   8
                         Cite as: 2014 UT 23
                        Opinion of the Court

    ¶ 21 Instead of relying solely on evidence of pay to determine
whether travel time is within the scope of a worker’s employment,
we look to other, more persuasive factors, such as whether the
employer benefitted from the trip and the extent to which the trip
was controlled by the employer. See Jex v. Utah Labor Comm’n, 2013
UT 40, ¶ 19, 306 P.3d 799.5 And while receiving pay for travel time
provides strong evidence that an employee’s trip was under the
control and for the benefit of the employer, the lack of pay for such
travel does not necessarily suggest that the employer neither
benefitted from nor controlled the travel. And the fact that an
employment contract, like the one in this case, explicitly contem-
plates extended travel tends to support the conclusion that such
travel is for the benefit of the employer and is therefore within the
scope of the worker’s employment. See Madden v. Mountain W.
Fabricators, 977 P.2d 861, 864 (Colo. 1999) (en banc) (including
“whether the travel was contemplated by the employment contract”
as a factor in determining whether such travel fits within an
exception to the going-and-coming rule).
    ¶ 22 We therefore hold that the provision of Giguere’s employ-
ment contract denying pay for the time spent returning from an out-
of-town job site is not dispositive of whether the accident that killed
Colvin occurred in the course of Giguere’s employment.6 Instead,
we look to the circumstances surrounding the return trip and
conclude that it was within the scope of both Colvin’s and Giguere’s

   5
     In Jex v. Utah Labor Commission, we analyzed the instrumentality
exception to the going-and-coming rule. 2013 UT 40, ¶ 19, 306 P.3d
799. Giguere has not argued for the application of this exception,
and neither party has briefed it. Therefore, while we do not rely on
Jex in this case, we acknowledge that the two key factors of the
instrumentality exception—benefit and control—are also relevant to
other exceptions to the going-and-coming rule.
   6
     The Colvins also rely on the fact that Giguere answered “no” to
the question of whether he was in the course of his employment at
the time of the accident on his application for benefits with Auto-
Owners. But “in the course of employment” is a statutory term of
art, and we cannot impose on all employees the burden of
understanding the legal meaning of such a term. Like information
found in a contract provision, information found in an application
for benefits is less relevant to determining the scope of an
employee’s employment than the actual facts and circumstances
surrounding an accident.

                                  9
                         COLVIN v. GIGUERE
                       Opinion of the Court

employment because it constituted a special errand for their
employer.
     II. COLVIN AND GIGUERE WERE ON A SPECIAL
        ERRAND FOR THEIR EMPLOYER AND WERE
   THEREFORE IN THE COURSE OF THEIR EMPLOYMENT
            AT THE TIME OF THE ACCIDENT
    ¶ 23 In State Tax Commission v. Industrial Commission of Utah, we
described a special errand as “‘[a]n act outside an employee’s
regular duties which is undertaken in good faith to advance the
employer’s interests, whether or not the employee’s own assigned
work is thereby furthered.’” 685 P.2d 1051, 1054 (Utah 1984) (quoting
1A ARTHUR LARSON, LARSON’S WORKMEN’S COMPENSATION LAW,
§ 27.00 (1982)). We held in State Tax Commission that an employee
who was driving to a job-related training program was on a special
errand for her employer and was thus in the course of her employ-
ment when she was involved in an automobile accident during that
drive. Id. at 1054–55. We found it relevant to the special errand
determination that, despite not receiving pay for her travel time, the
employee had participated in the training “with the knowledge and
permission” of her employer, her employer “would have benefitted
from her training,” and the winter drive to and from the training
was “hazardous” and “extraordinary rather than normally incident
to the employment.” Id.
    ¶ 24 In Drake v. Industrial Commission of Utah, we articulated
three factors to be considered when determining whether a journey
constitutes a special errand: (1) “the relative regularity or unusual-
ness of the particular journey,” (2) ”the relative burden or onerous-
ness of the journey on the employee” in comparison to “the extent
of the task to be performed at the end of the journey,” and (3) “the
suddenness of the assignment from the employer.” 939 P.2d 177,
183–84 (Utah 1997) (internal quotation marks omitted).
     ¶ 25 Applying these factors to this case, it is clear that Colvin
and Giguere were on a special errand for Advanced at the time of
the accident. First, although Colvin and Giguere had traveled to the
East Coast to complete projects that were part of their regular duties
(i.e., cabinetry work), the projects were unusual in that Advanced
worked mainly in Utah and Idaho, and the East Coast projects
required travel of a longer distance than any prior Advanced project.
   ¶ 26 Second, when considering the onerousness of the journey,
we take into account “not only the length of the journey, but also any
other circumstances under which it is made, e.g., conditions of

                                 10
                         Cite as: 2014 UT 23
                        Opinion of the Court

travel, time of day, or day of week.” Id. at 184. Extended overtime
work prior beginning a trip is also relevant to the onerousness
inquiry. See 1 ARTHUR LARSON, LARSON’S WORKERS’ COMPENSATION
LAW § 14.05[4] (2012) (explaining that the special errand exception
may apply where “the overtime work extended so far into the night
as to transform the journey home into a substantially more inconve-
nient or hazardous trip”); Falls v. Union Drilling Inc., 672 S.E.2d 204,
213 (W. Va. 2008) (collecting cases that have invoked the special
errand exception where “the trip was made dangerous due to the
fact that overtime or irregular hours were required to be worked”).

    ¶ 27 In this case, the journey back to Utah was onerous not only
because of its distance, but also because of the time of day (the
journey began at approximately 5:00 a.m. on October 11 and
continued until 4:26 a.m. on October 12, when the accident occurred)
and the pace of the trip (Colvin had requested that he and Giguere
drive straight through to Utah without stopping to rest). Further-
more, Colvin and Giguere had worked an approximately sixteen-
hour shift just prior to beginning the drive home. Such long work
hours and the resulting fatigue undoubtedly “made the homeward
trip more hazardous.” LARSON, supra, § 14.05[4].
    ¶ 28 Finally, the suddenness of the trip home is made evident
by the fact that the day before Colvin and Giguere began the return
trip, Colvin expressed his need to return quickly to the Spanish Fork
project. It was at that point that Colvin instructed Giguere that they
would begin the drive home immediately upon completing the
Maryland project and that they would not stop to rest along the way.
Therefore, although the return journey was foreseeable in that
Colvin and Giguere knew that it would take place upon finishing the
Maryland project, the decision regarding its specific timing and pace
was made hastily.
    ¶ 29 In addition to satisfying the three Drake factors, the
circumstances surrounding Colvin and Giguere’s drive to Utah also
meet the State Tax Commission definition of special errand in that the
return trip advanced the interests of Colvin and Giguere’s employer.
685 P.2d at 1054. First, the return trip benefitted Advanced because
Colvin and Giguere were transporting Advanced assets—the
company van and Advanced-owned tools—to Utah from the East
Coast. See Haynes Guardian Sec. Bureau v. Jordan, 520 P.2d 1050, 1051
(Colo. App. 1974) (explaining that “the responsibility for custody of
[an] employer’s supplies and equipment and for transporting these
items . . . provide[s] a substantial service for [the] employer from

                                  11
                         COLVIN v. GIGUERE
                        Opinion of the Court

which the employer clearly derive[s] benefit”). Moreover, the
decision to depart immediately upon finishing the Maryland project
and to drive straight through to Utah was made to promote Ad-
vanced’s interest in having Colvin return to Utah to complete the
Spanish Fork project as quickly as possible.
    ¶ 30 The Colvins argue that although Advanced may have
benefitted from Colvin’s return trip, Giguere’s involvement in the
trip did not contribute to the benefit because Giguere was merely
catching a ride home. Thus it was Giguere, not Advanced, who
benefitted from Giguere driving home with Colvin. But “[f]inding
a benefit to the employee in the trip . . . should not be decisive
against compensability, if the elements of the special errand rule are
satisfied.” LARSON, supra, § 14.05[5]. Here, the elements of a special
errand have been met. Furthermore, although Giguere personally
benefitted from driving home with Colvin, Colvin and Advanced
also expected to receive a benefit from Giguere’s assistance. Indeed,
by sharing in the task of driving back to Utah, Giguere was advanc-
ing Colvin and Advanced’s interest in completing the Spanish Fork
project as soon as possible. And “it would be contrary not only to
human nature but to the employer’s best interests” to claim that an
employee is not within the WCA’s coverage where he “undertake[s]
in good faith . . . to assist a co-employee in the latter’s performance
of his work.” Id. § 27.01[1],[2].
    ¶ 31 Because Advanced benefitted from both Colvin’s and
Giguere’s participation in the trip to Utah, and because the trip was
unusual, onerous, and sudden, it satisfies the requirements of the
special errand exception to the going-and-coming rule. Where the
inferences drawn from the undisputed facts so strongly support a
finding that Colvin and Giguere were on a special errand, we
conclude that reasonable minds could not differ on this issue.
Summary judgment was therefore appropriate. We thus conclude
that the district court correctly held that the accident occurred in the
course of both Colvin’s and Giguere’s employment and the exclusive
remedy provision of the WCA bars this suit.
                           CONCLUSION
    ¶ 32 We affirm the district court’s dismissal of this suit under
the WCA’s exclusive remedy provision. Although an employment
contract may be relevant in defining the parameters of the employer-
employee relationship, it is not determinative of whether a particular
task arises out of or is performed in the course of a worker’s
employment for purposes of determining the existence of coverage


                                  12
                       Cite as: 2014 UT 23
                      Opinion of the Court

under the WCA. The mere fact that Giguere’s employment contract
denied him pay for return travel time does not determine whether
he was in the course of his employment while he was driving home
from Maryland. Instead, the actual facts and circumstances
surrounding Colvin and Giguere’s return trip demonstrate that the
two employees were on a special errand for their employer. We
accordingly hold that they were in the course of their employment
when the accident occurred and that this action is barred under the
WCA’s exclusive remedy provision.




                                13